
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 197
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2009
			Received and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		CONCURRENT RESOLUTION
		Encouraging banks and mortgage servicers to
		  work with families affected by contaminated drywall and to consider adjustments
		  to payment schedules on their home mortgages that take into account the
		  financial burdens of responding to the presence of such
		  drywall.
	
	
		Whereas since January 2009 over 1,300 cases of
			 contaminated drywall have been reported from 26 States and the District of
			 Columbia;
		Whereas noxious gases released from contaminated drywall
			 can cause serious health effects involving the upper respiratory tract, such as
			 bloody noses, rashes, sore throats, and burning eyes;
		Whereas toxins released from contaminated drywall can
			 corrode metals inside the home, such as air conditioning coils and electrical
			 wiring;
		Whereas the dangers and health risks posed by contaminated
			 drywall have forced thousands of families out of their homes and into temporary
			 living situations, and many such families are unable to afford an additional
			 financial burden;
		Whereas because of cases of contaminated drywall, some
			 Americans who pay their mortgages on time are now suffering from both financial
			 problems and health complications at no fault of their own; and
		Whereas banks and mortgage servicers can help families
			 affected by contaminated drywall by taking into account, with respect to their
			 mortgage payments, the financial burdens imposed by the need to respond to this
			 problem: Now, therefore, be it
		
	
		That the Congress encourages banks and
			 mortgage servicers to work with families affected by contaminated drywall by
			 considering adjustments to mortgage payment schedules that take these financial
			 burdens into account.
		
	
		
			Passed the House of
			 Representatives December 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
